NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0541n.06

                                           No. 21-1426
                                                                                        FILED
                          UNITED STATES COURT OF APPEALS                          Dec 29, 2022
                               FOR THE SIXTH CIRCUIT                          DEBORAH S. HUNT, Clerk

                                                         )
                                                         )       ON APPEAL FROM THE
 In re: FRANK LAWRENCE, JR.,                             )       UNITED STATES DISTRICT
        Petitioner-Appellant.                            )       COURT FOR THE WESTERN
                                                         )       DISTRICT OF MICHIGAN
                                                         )
                                                         )                              OPINION


Before: SILER, BUSH, and READLER, Circuit Judges.

       JOHN K. BUSH, Circuit Judge. Frank Lawrence appeals an order of the United States

District Court for the Western District of Michigan that denied his third petition for admission to

practice law before that court. Finding the district court did not abuse its discretion, we AFFIRM.

                                                 I.

       Lawrence has a long history with bar admission officials in the state of Michigan. See

Lawrence v. Chabot, 182 F. App’x 442, 445–46 (6th Cir. 2006); Lawrence v. Welch, 531 F.3d 364,

366–68 (6th Cir. 2008); Lawrence v. Parker, Order at 1–2, No. 17-1319 (6th Cir. Dec. 22, 2017);

In re Lawrence, 761 F. App’x 467, 468–72 (6th Cir. 2019). Relevant to the present application

are facts from his last denied petition for admission to the Western District of Michigan in October

2017. During that application process, Lawrence reported a conviction for interfering with a police

officer. This disclosure prompted the chief judge to send Lawrence a letter seeking additional

facts. Lawrence responded with more than just the requested information: he accused the chief

judge of violating Canon 3(a)(4) of the Code of Judicial Conduct for United States Judges, which

prohibits judges from engaging in certain ex parte communications. According to Lawrence, the
No. 21-1426, In re Lawrence


chief judge inappropriately directed a court employee to contact an investigator with the State Bar

of Michigan Character & Fitness Department and seek personal information contained in

Lawrence’s confidential files at that department.

        After a letter exchange with Lawrence’s attorney, the chief judge referred Lawrence’s case

to a three-judge panel. Lawrence then sent a letter to the panel’s chair requesting the testimony of

the court employee whom he believed the chief judge had used to obtain confidential information.

The panel denied his request, explaining that such testimony would be irrelevant to the issues in

his petition.

        Soon after, Lawrence filed a motion for the panel to reconsider their refusal to allow the

court employee to testify. On February 2, 2018, the panel issued a memorandum opinion and order

denying the motion for reconsideration and also denying Lawrence’s petition for admission. It

concluded that the chief judge had not violated any local rules or done anything irregular in

handling Lawrence’s petition. Further, the panel noted Lawrence’s “long history of engaging in

inappropriate and unprofessional conduct that reflects, at the very least, very poor judgment.” In

re Lawrence, 1:17-mc-0098-JTN, Mem. Op. and Order Den. Pet. for Admis., (W.D. Mich., ECF

6, PageID 142). Lawrence’s pattern of mounting “unsubstantiated allegations of misconduct

against those whose decisions he dislikes” had continued through his allegations made against the

chief judge.1 Id. at PageID 140. The panel therefore determined that Lawrence had failed to

demonstrate that he was “qualified to be entrusted with professional matters and to aid in the

administration of justice as an attorney and officer of the Court.” Id. at PageID 142 (quoting W.D.



1
  Other allegations that the district court found unsubstantiated include racism on the part of a
board member from the Michigan Civil Rights Commission, misconduct from a trial court judge
handling his case involving interference with a police officer, misconduct from the State Bar of
Michigan President, and misconduct from the Board of Law Examiners.
                                                -2-
No. 21-1426, In re Lawrence


Mich. LCivR 83.1(c)(ii)).2 Lawrence appealed the district court’s order denying his petition for

admission. This court affirmed. See In re Lawrence, 761 F. App’x 467.

       In its order denying Lawrence’s 2017 petition, the district court gave him the opportunity

to re-apply for admission after three years. Lawrence took that opportunity three years and a day

later, when he filed yet another petition for admission.

       Upon receiving Lawrence’s new petition, the chief judge again referred the matter to a

three-judge panel, which requested that Lawrence provide supplemental information.             For

example, the district court asked Lawrence to address previous concerns about his “past tendency

to attack decision makers whose decisions he does not like.” Lawrence gave the panel some of

what was requested but again levied allegations against the chief judge, as well as charges of

wrongdoing by others. In addition to rehashing his previous complaint concerning the chief

judge’s allegedly inappropriate investigation, Lawrence asserted that certain state officials had

engaged in misconduct and that the chief judge may have been responsible for the death of the

court employee who allegedly conducted the improper investigation into Lawrence’s confidential

file. That employee had tragically died in 2018 because of a pulmonary embolism. Lawrence

alleged that job-related stress or anxiety may have caused the employee’s condition. The petitioner

claimed that the employee may have been stressed because of the chief judge’s supposed untoward

use of the employee to investigate Lawrence, as well as other unspecified improprieties. For these

reasons, Lawrence called for a full investigation into the matter.

       After denying Lawrence’s investigation request, the district court denied his new petition

for admission. That decision was based on Western District Michigan Local Rule 2.1, which lists



2
  The local rules were revised effective January 1, 2019. The rules governing attorney admission
to practice law are now found at W.D. Mich. LGenR 2.1(a).
                                                -3-
No. 21-1426, In re Lawrence


three requirements for bar admission: that the applicant (1) be admitted to practice before a court

of record of a state; (2) be in good standing with that court; and (3) be of “good moral and

professional character.” W.D. Mich. LGenR 2.1(a).

       The district court determined that Lawrence met the first two requirements but failed to

satisfy the third. It found that Lawrence continued to exhibit the same problematic tendencies that

had led to his 2018 denial. He remained “obsessed” with his claim that the chief judge had

committed judicial misconduct and continued to research extensively into the matter. This finding

was significant to the panel for two reasons. First, Lawrence offered no evidence to substantiate

his claims against the chief judge; indeed, the record demonstrated that the chief judge did nothing

wrong. Second, both the district court and this court had already determined that the chief judge’s

handling of the petition was irrelevant because he took no part in the earlier panel’s decision to

deny the application. What’s more, the panel found that Lawrence continued “to demonstrate a

penchant for personally attacking officials whose decisions he dislikes, including a willingness to

make baseless, unsubstantiated allegations.” This was evinced by Lawrence’s claim that he

intended to hire private investigative firms to investigate and report on state bar officials, as well

as his new allegations against the chief judge involving the death of a court employee. All of this

evidence led the panel to conclude that Lawrence “has ‘show[n] a propensity to act other than in a

‘fair’ manner. He has not shown that he will exercise good judgment, that he will conduct himself

professionally and with respect for the law.’” In re Lawrence, 1:17-mc-0098, Mem. Op. And

Order Den. Re-Appl. for Admis., (W.D. Mich., ECF 19, PageID 245–46) [hereafter: Denial Order].

Thus, the district court denied Lawrence’s petition for failing “to establish that he possesses the

good moral and professional character required for admission to practice” in the court. Lawrence

timely filed an appeal.


                                                 -4-
No. 21-1426, In re Lawrence


                                                II.

       We first address Lawrence’s argument concerning the proper standard of review. In

Application of Mosher, this court stated that “a district court’s denial of an application for

admission to practice before the district court is reviewable by this court for an abuse of

discretion.” 25 F.3d 397, 400 (6th Cir. 1994) (citing Ex parte Burr, 22 U.S. (9 Wheat.) 529, 531

(1824)). Lawrence contends that Mosher was wrongly decided because the precedent it relied on

did not address the proper standard for reviewing a denial of admission to practice in a district

court, nor did dicta from those cases compel an abuse-of-discretion standard. He also asserts that

the Supreme Court has never specifically addressed the proper standard of review for such cases.

Lawrence also argues that the opportunity to practice law is a fundamental right within the meaning

of the Privileges and Immunities Clause in Article IV. See Supreme Court of New Hampshire v.

Piper, 470 U.S. 274, 283 (1985). Therefore, Lawrence argues, this court ought to apply de novo

review in place of the abuse-of-discretion standard.

       Lawrence’s argument does not persuade us. Abuse of discretion is the appropriate standard

of review for at least three reasons. First, when there is published Sixth Circuit precedent that

addresses an area of law, that decision “generally binds later panels.” United States v. King, 853

F.3d 267, 274 (6th Cir. 2017) (citing United States v. Pawlak, 822 F.3d 902, 911 (6th Cir. 2016)).

As previously stated, our precedent clearly requires an abuse-of-discretion standard for reviewing

a district court’s denial of an application for admission. See Mosher, 25 F.3d at 400.

       Second, though Lawrence is correct that the Supreme Court has not formally announced

the proper standard of review for bar-admission cases, longstanding legal authority governing

admission to federal courts favors the abuse-of-discretion standard. In Ex parte Burr, 22 U.S. (9

Wheat.) 529 (1824), for example, Chief Justice Marshall noted the inherent tension in the


                                                -5-
No. 21-1426, In re Lawrence


individual interest in practicing law vis-à-vis a court’s ability to maintain harmony with those who

practice before it. See id. at 530 (“On one hand, the profession of an attorney is of great importance

to an individual, and the prosperity of his whole life may depend on its exercise . . . On the other,

it is extremely desirable that the respectability of the bar should be maintained, and that its

harmony with the bench should be preserved.”) Chief Justice Marshall resolved this tension by

stating that discretion ought to reside with the court where the petitioner seeks to practice, but that

such discretion should be exercised with “great moderation and judgment.” Id. He noted that “no

other tribunal can decide . . . with the same means of information as the [c]ourt” where the attorney

wants permission to appear. Id.; see also In re Snyder, 472 U.S. 634, 643 (1985) (“Courts have

long recognized an inherent authority to suspend or disbar lawyers . . . This inherent power derives

from the lawyer’s role as an officer of the court which granted admission.”) (citations omitted).

       In Mosher the Sixth Circuit followed Chief Justice Marshall’s reasoning. We found that

there is great interest in attorneys practicing their profession and litigants having the attorney of

their choosing, but that this interest is countervailed by the public interest that requires the court

to “consider whether the applicant attorney possesses the professional and ethical competence

expected of an officer of the court.” Mosher, 25 F.3d at 400 (citing In re G.L.S., 745 F.2d 856,

860 (4th Cir. 1984)).

       Also, the rules governing admission to federal courts support an abuse-of-discretion

standard.   District courts have not only inherent authority but statutory power to govern

membership of their bars. Congress has permitted district courts to prescribe rules to conduct their

own business. 28 U.S.C. § 2071; see In re Desilets, 291 F.3d 925, 929 (6th Cir. 2002) (“It is clear

from 28 U.S.C. § 1654 that the authority provided in § 2071 includes the authority of a district

court to regulate the membership of its bar.”) (quoting Frazier v. Heebe, 482 U.S. 641, 652 (1987)


                                                 -6-
No. 21-1426, In re Lawrence


(Rehnquist, J., dissenting)); Brown v. McGarr, 774 F.2d 777, 782 (7th Cir. 1985) (“[E]very federal

court which has construed [28 U.S.C. §§ 1654, 2071 and Fed. R. Civ. P. 83] has held that they

permit a federal district court to regulate the admission of attorneys who practice before it.”)

(citations omitted). Pursuant to that authority, Fed. R. Civ. P. 83 allows district courts to adopt

and amend rules governing legal practice before those tribunals. See Brown, 774 F.2d at 782.

       Third, though Piper characterizes the right to practice law as “fundamental,” we do not

read that opinion as broadly as Lawrence does. Piper involved the New Hampshire Supreme Court

barring a Vermont resident from admission to the bar because the attorney did not have a New

Hampshire residence. 470 U.S. at 276. The Supreme Court held that such refusal violated the

Privilege and Immunities Clause of Article IV of the Constitution. Id. at 288. Lawrence would

have us read Piper to require a de novo standard of review for federal court bar admission

decisions. But, despite reaching the conclusion that practicing law is a fundamental right, the

Supreme Court explained that the decision was still compatible with the principle that “[s]tates

should be left free to ‘prescribe the qualifications for admission to practice and the standards of

professional conduct’ for those lawyers who appear in its courts.” Id. at 283 n.16 (quoting Leis v.

Flynt, 439 U.S. 438, 442 (1979)). Essentially, the Piper decision reached only the question of

whether states could bar nonresidents from bar admission; it did not seek to displace the inherent

authority of a court to determine how it will admit lawyers to appear before it. See id. at 283.

       For these reasons, we conclude that the abuse-of-discretion standard is the appropriate

standard of review for denied applications for admission to practice in a district court.

                                                III.

       We now determine whether the district court abused its discretion when it denied

Lawrence’s most-recent petition for admission. Abuse of discretion requires “a definite and firm


                                                 -7-
No. 21-1426, In re Lawrence


conviction that the trial court committed a clear error of judgment.” Davis by Davis v. Jellico Cmty.

Hosp. Inc., 912 F.2d 129, 133 (6th Cir. 1990) (citation omitted). Abuse of discretion generally

occurs when a district court “relies on clearly erroneous findings of fact, uses an erroneous legal

standard, or improperly applies the law.” United States v. Flowers, 963 F.3d 492, 497 (6th Cir.

2020) (citation omitted).

       The district court found that Lawrence lacked the “good moral and professional character”

to be admitted to its bar. In reaching its conclusion, the court cited to Lawrence’s continued

interest in investigating State Bar officials and pursuing baseless claims against the chief judge,

including an allegation of manslaughter. According to the district court, Lawrence “has not shown

that he will exercise good judgment, that he will conduct himself professionally and with respect

for the law.” Denial Order, PageID 245–46.

       Lawrence, on the other hand, contends that he has the requisite character to be admitted to

practice in the court. As evidence of this, Lawrence offers that he is admitted to practice in other

federal courts, including this court. In addition, he notes that he has handled pro bono cases for

the United States District Court for the Eastern District of Michigan.3 He contends that his work

on those matters demonstrates that the district court erred in its assessment of him.

       Having reviewed the evidence, we find no abuse of discretion in the district court’s denial

of Lawrence’s application based on Local Rule 2.1. It relied solely on the evidence Lawrence

provided in his latest petition for admission.        It requested additional information for that

application concerning whether he had been disbarred from other courts and whether he sought



3
  Indeed, Lawrence indicated that one of his cases has a motion to transfer venue from the Eastern
District of Michigan to the Western District of Michigan. See Harper v. Arkesteyn, et al., 2:19-
cv-11106-AJT-DRG (E.D. Mich., ECF 44, PageID 192). But that motion to transfer venue was
denied in February of this year. See id. at ECF 90.
                                                -8-
No. 21-1426, In re Lawrence


admission to the State Bar of Michigan since February 2, 2018, along with similar clarifying

questions. Lawrence chose to use that opportunity to not only respond to the questions but rehash

many allegations of impropriety he raised in his 2017 petition, all of which the district court had

already determined were unfounded.           The new allegation of the chief judge’s supposed

involvement in the death of a court employee gave only more reason for the district court to

conclude that the same character traits that led to denial of Lawrence’s petition in 2018 continued

to plague him in 2021. As for Lawrence’s argument that he has demonstrated “good moral and

professional character” in other jurisdictions, the district court did not abuse its discretion when it

concluded that it must make its own determination concerning Lawrence’s character irrespective

of what other courts have decided. This is a natural extension of a district court’s inherent authority

to govern its own practices. See Burr, 22 U.S. at 530; Fed. R. Civ. P. 83. Thus, the district court

did not abuse its discretion when it determined that Lawrence did not satisfy its admission

requirements under the local rule.

        Lawrence contends, alternatively, that he has a First Amendment right to call for

investigations and to condemn government officials, and that the district court’s decision

effectively requires him to abandon his constitutional rights and lawful activity in exchange for

the ability to practice law before the court. But Lawrence raises this argument for the first time on

appeal. Indeed, when the district court asked him to explain his “past tendency to attack decision

makers whose decisions he does not like,” Lawrence failed to make any First Amendment defense

as to his conduct. Because Lawrence failed to raise properly his First Amendment issue before

the district court, he has failed to preserve it for appeal and we decline to resolve it here in the first

instance. See Thurman v. Yellow Freight Systems, Inc., 97 F.3d 833, 835 (6th Cir. 1996)




                                                   -9-
No. 21-1426, In re Lawrence


(determining that an argument must be first raised and clearly presented before the district court

to be preserved properly for appeal).

                                               IV.

       For the foregoing reasons we AFFIRM the district court’s denial of Lawrence’s petition

for admission.




                                              -10-